             Case 3:20-cv-07760-WHA Document 89 Filed 02/18/21 Page 1 of 3



 1   Deepali A. Brahmbhatt (SBN 255646)
     Email: dbrahmbhatt@devlinlawfirm.com
 2   DEVLIN LAW FIRM LLC
     3120 Scott Blvd. #13,
 3   Santa Clara, CA 95054
     Telephone:    (650) 254-9805
 4
     Timothy Devlin (pro hac vice)
 5   Email: tdevlin@devlinlawfirm.com
     Peter Mazur (pro hac vice)
 6   Email: pmazur@devlinlawfirm.com
     Devlin Law Firm LLC
 7   1526 Gilpin Avenue
     Wilmington, DE 19806
 8   Telephone: (302) 449-9010
 9   Attorneys for Plaintiff
     SynKloud Technologies LLC
10
11
12
13                                 UNITED STATES DISTRICT COURT
14                                NORTHERN DISTRICT OF CALIFORNIA
15                                          SAN JOSE DIVISION
16   SYNKLOUD TECHNOLOGIES, LLC,                      Case No. 3:20-cv-7760-WHA
17          Plaintiff,
                                                      NOTICE OF WITHDRAWAL OF CLAIMS
18          vs.
19   ADOBE, INC.,
20                   Defendant.
21
22
23
24
25
26
27
28
                                                                           Case No. 3:20-cv-7760-WHA
                                  NOTICE OF WITHDRAWAL OF CLAIMS
              Case 3:20-cv-07760-WHA Document 89 Filed 02/18/21 Page 2 of 3



 1          TO THE COURT AND TO DEFENDANT AND THEIR COUNSEL OF RECORD, PLEASE

 2   TAKE NOTICE:

 3          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and the Court’s February 4, 2021 Order

 4   (ECF No. 79), SynKloud Technologies, LLC hereby withdraws without prejudice United States Patent No.

 5   10,015,254 and all of its asserted claims, i.e. claims 9-15.

 6
                                                    Respectfully submitted,
 7
 8   DATED: February 18, 2021                       /s/ Deepali A. Brahmbhatt
                                                    Deepali A. Brahmbhatt
 9                                                  DEVLIN LAW FIRM LLC
                                                    3120 Scott Blvd. #13,
10                                                  Santa Clara, CA 95054
                                                    (650) 254-9805
11                                                  dbrahmbhatt@devlinlawfirm.com
12
                                                    Timothy Devlin (pro hac vice)
13                                                  Peter Mazur (pro hac vice)
                                                    DEVLIN LAW FIRM LLC
14                                                  1526 Gilpin Avenue
                                                    Wilmington, DE 19806
15                                                  Telephone: (302) 449-9010
16                                                  Email: tdevlin@devlinlawfirm.com
                                                    Email: pmazur@devlinlawfirm.com
17
                                                    Attorneys for Plaintiff
18                                                  SynKloud Technologies, LLC

19
20
21
22
23
24
25
26
27
28
                                                             1                         Case No. 3:20-cv-7760-WHA
                                    NOTICE OF WITHDRAWAL OF CLAIMS
              Case 3:20-cv-07760-WHA Document 89 Filed 02/18/21 Page 3 of 3


                                         CERTIFICATE OF SERVICE
 1
 2          I, Deepali A. Brahmbhatt, certify that pursuant to Local Rule 5-5, counsel of record who have

 3   consented to electronic service are being served on February 18, 2021 with copies of the attached

 4   document(s) via the Court’s CM/ECF system, which will send notification of such filing to counsel of
 5   record. Executed on February 18, 2021.
 6
 7
                                                         /s/ Deepali A. Brahmbhatt
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                          2                           Case No. 3:20-cv-7760-WHA
                                   NOTICE OF WITHDRAWAL OF CLAIMS
